DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hamilton et al US 2016/0313494.
Regarding claim 12, Hamilton teaches a production method for a glass plate (fig. 1 18) having a first main surface and a second main surface opposing the first main surface, the first main surface having an antiglare portion (22) and a non-antiglare portion (44), the method comprising printing a visible light-transmitting ink on a part of the first main surface of the glass plate in which the first main surface has been subjected to an antiglare treatment, to form the non-antiglare portion [0152].
Regarding claim 13, Hamilton teaches the production method for a glass plate according to claim 12, wherein the ink contains a resin and does not contain pigment and/or dye [0153].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2017/0285227 in view of Nakata US 2020/0124772.
Regarding claim 1, Chen teaches a glass plate having a first main surface and a second main surface opposing the first main surface, the first main surface having an antiglare portion (fig. 1 122) and, wherein: each of the antiglare portion has an average length (RSm) of a roughness curve element of 1 μm or more (see fig. 2-3); and a difference between RSm of the antiglare portion and RSm of the non-antiglare portion is 100 μm or less (see fig. 2-3).  Chen omits a non-antiglare portion.  Nakata teaches an optical member with a non-antiglare member (7) formed over antiglare layer (3) thus when combined with Chen would meet the limitation of the non-antiglare portion has an average length (RSm) of a roughness curve element of 1 μm for reducing the haze at the boundary (see [0155]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Chen in view of Nakata to reduce haze at the boundary.
Regarding claim 2, Chen as modified by Nakata teach the antiglare portion has a haze of transmitted light in a visible light region of 2% or more and 40% or less; and the non-antiglare portion has a haze of transmitted light in a visible light region of less than 2% (see claim 1 of Nakata).

Regarding claim 4, while Nakata does not directly teach the non-antiglare portion has an arithmetic average surface roughness (Ra) of less than 100 nm, Nakata does teach the surface roughness of the anti-glare portion being 100 nm (see claim 1).  Logically it would follow that the clear hard coat (7) could would have a surface roughness less than that of the antiglare hard coat (3).
Regarding claim 5, Nakata teaches the antiglare portion has an arithmetic average surface roughness (Ra) of 20 nm or more (see claim 1).
Regarding claims 6-8, while the references do not explicitly teach the non-antiglare portion has a degree of contour of 0.5 mm or less per 10 mm, a parallelism between the non-antiglare portion and the second main surface is 10 μm or less per 20 mm and a flatness between the non-antiglare portion and the second main surface is 10 μm or less per 20 mm.  Each of these limitations appear to be a product of routine experimentation.
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already 
Regarding the degree of contour the specification provides a means of measurement but does not appear to put any emphasis on how controlling the contour leads to any unexpected result.  Furthermore, regarding the parallelism and flatness the specification states “parallelism or flatness between the non-AG portion 30 and the second main surface is low, there arises a problem, for example, that the outer appearance of the glass plate 10 becomes poor or the optical properties of the non-AG portion 30 are deteriorated.” However, the claim puts an upper limit on the parallelism not a minimum limit.  Likewise, the same rationale appears to apply to flatness which appears to suggest a teaching for a minimum flatness but the claimed range places a maximum range on it.  Also, the touch 
Regarding claim 9, Nakata teaches the non-antiglare portion is formed by applying a visible light-transmitting ink [0168].
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nakata and further in view of Hoshino US 2015/0369969.
Regarding claim 10-11, Chen and Nakata teach all the limitations of claims 10-11 except a fluorine-containing organic silicon compound coating is formed on or above the first main surface and 
a low reflection film and a fluorine-containing organic silicon compound coating are laminated in this order on the first main surface.  Hoshino teaches antireflection layers and a fluorine-containing organic silicon compound coating are laminated in this order formed on an outer surface of any optical element to provide antireflection and anti-fouling layer [0055].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Chen and Nakata in view of Hoshino to provide ani-reflection and anti-fouling layers.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871